Per Curiam:

This is a grievance proceeding charging Russell Brown, an attorney, with various acts of professional misconduct. The Panel found respondent guilty of the commingling of funds in violation of DR 9-102 (a) and recommended imposition of a private reprimand. The Executive Committee concluded that the commingling charge was continuing in nature and additionally found the respondent guilty of violation of DR 2-107(A) because he improperly split fees. Imposition of a public reprimand was recommended by the Committee.
After a hearing and a full consideration of this matter, we concur in the findings and recommendations of the Executive Committee.
Attorney Russell Brown stands publicly reprimanded by this Court in accordance with Rule 7A(3) of the Supreme Court Rules on Disciplinary Procedure.